COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


CHINAR A. KOKOY
                                                                MEMORANDUM OPINION *
v.     Record No. 1476-09-3                                         PER CURIAM
                                                                  NOVEMBER 3, 2009
MARSHALL’S, INC. AND
 AMERICAN CASUALTY COMPANY OF READING, PA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Chinar A. Kokoy, pro se, on brief).

                 No brief for appellees.


       Chinar A. Kokoy appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove she suffered a compensable injury by accident. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Kokoy v. Marshall’s,

VWC File No. 226-98-41 (June 17, 2009). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403;

Rule 5A:27. 1

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           We deny the motion to dismiss filed by the appellees.